Citation Nr: 1141233	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  00-06 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Washington, DC


THE ISSUE

Entitlement to authorization for the cost of gym membership for prescribed aquatic therapy. 


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to August 1973. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 1998 administrative decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  The Veteran is service connected for Marie Strumpell arthritis with involvement of spine and peripheral joints rated as 100 percent disabling, effective as of May 1981. 

3.  The evidence shows that Government facilities were available to the Veteran for the prescribed aquatic therapy.


CONCLUSION OF LAW

The criteria for reimbursement for the cost of gym membership for prescribed aquatic therapy have not been met.  38 U.S.C.A. § 1703 (West 2002); 38 C.F.R. § 17.52 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board must consider whether the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), are applicable to this claim.  The VCAA provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

A review of the record reveals that, notwithstanding VA providing the Veteran with notice of his rights and responsibilities in substantiating his claim, the VCAA is not applicable to this claim.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving a statute other than Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).  Because the statute at issue in this matter is not found in Chapter 51, but rather, in Chapter 17, the Board finds that duties to notify and assist as outlined in the VCAA are not for application.  

Moreover, a review of the file indicates that there is no reasonable possibility that any further assistance would aid the Veteran in substantiating his claim.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The essential facts in this case are not in dispute; the case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  Id.  

Legal Criteria and Analysis

The Veteran seeks reimbursement for the cost of a gym membership for the use of a swimming pool for therapy.  He argues that swimming was prescribed as a form of treatment for his service connected arthritis.

A review of the file shows that the Veteran, in September 1997, was prescribed an aquatics program 1-3 times a week by a private rheumatologist and by a VA physician.  Moreover, the record shows that initially, the Veteran was using the pool at the VA Medical Center in Washington DC.  In a letter of June 1999, the Veteran explained that the VA Medical Center's pool had been closed since April 1999 and he had been informed by the pool manager that the pool would remain closed indefinitely.  Therefore, the Veteran had renewed a membership at a gym in order to use their pool and was requesting a reimbursement for the cost of the gym membership.  

The Veteran's request for reimbursement was initially denied in October 1998.  In letters of July 1999 and August 1999, and in a Statement of the Case of October 1999, the Veteran was informed that his request for reimbursement could not be granted as the aquatic treatment was not considered a "medical services" within the meaning of VA regulation.  

After a review of the evidence of record, the Board finds that the evidence preponderates against the claim.  

The provisions of 38 U.S.C.A. § 1703 (West 2002) provide for hospital care and medical services in non-VA facilities under certain circumstances.  Such care must be authorized in advance. 

The provisions of 38 C.F.R. § 17.52(a) state, in pertinent part, that "[w]hen VA facilities or other Government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may contract with non-VA facilities for care . . . . When demand is only for infrequent use, individual authorizations may be used." 

The provisions of 38 C.F.R. § 17.52(a) further state, in pertinent part, that "[c]are in public or private facilities, however, subject to the provisions of 38 C.F.R. § 17.53 ..., will only be authorized, whether under a contract or an individual authorization, for (1) hospital care or medical services to a veteran for the treatment of - (i) A service-connected disability; or, (ii) A disability for which a veteran was discharged or released from the active military, naval, or air service; or, (iii) A disability of a veteran who has a total disability permanent in nature from a service-connected disability; or, (iv) For a disability associated with and held to be aggravating a service-connected disability; or, (v) For any disability of a veteran participating in a rehabilitation program . . . and when there is a need for hospital care or medical services for any of the reasons enumerated in 38 C.F.R. § 17.48(j) (sic--there does not appear to be a subsection j in section 17.48]." (2) Medical services for the treatment of any disability of - (i) A veteran who has a service-connected disability rated at 50 percent or more . . . ." 

After a review of the evidence of record, the Board finds that the Veteran's claim must be denied under 38 C.F.R. § 17.52.  In this regard, while there is not independent corroboration that the VA Medical Center's pool was unavailable for the Veteran's use, the Board accepts his assertions of the same.  However, the regulation states that VA may contract with non-VA facilities for care "[w]hen VA facilities or other Government facilities are not capable of furnishing economical hospital care or medical services  . . . " (emphasis added).  The evidence in this case is clear, the Veteran had numerous other facilities available for him to participate in a prescribed aquatic exercise program.  Indeed, in July 1999 the Veteran was provided with a list of public pools available for his use, to include multiple pools run by various municipalities.  Therefore, the evidence is clear that there were government facilities available for the Veteran's treatment.  Accordingly, the claim must be denied.

The Board acknowledges the Veteran's argument that his gym was the most convenient and economical alternative available to him.  The regulation is not based on convenience.  Rather, it is based availability of services by the VA or the Government.  While the Veteran has presented argument that VA facilities were not available, he has not shown how Government facilities were not available.

Finally, the Board notes that the Veteran's claim was, in part, denied on the basis that aquatic exercise is not a medical service within VA regulation.  The Board finds, however, that a determination as to whether the aquatic exercise is a medical service within VA regulation need not be made in order to decide the Veteran's claim.  Accordingly, the Board makes no findings regarding that question.

In sum, the evidence clearly shows that the Veteran had Government facilities available to him and therefore the evidence preponderates against the claim.  The benefit sought on appeal is therefore denied.  

ORDER

Entitlement to authorization for the cost of gym membership for prescribed aquatic therapy is denied. 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


